Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20        PageID.425      Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                     Criminal Case No. 07-20559-2
v.                                                   Honorable Linda V. Parker

GERALD BERNARD WHITLEY,

               Defendant.
_________________________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
     REDUCED SENTENCE AND DENYING AS MOOT HIS EMERGENCY
                           MOTION

       On November 14, 2007, Defendant Gerald Whitley was charged in a three

count indictment with (1) conspiracy to distribute crack cocaine in violation of 21

U.S.C. § 846, (2) felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1); and (3) possession with intent to distribute cocaine in violation of 21

U.S.C. § 841(a)(1). On June 10, 2008, Defendant pleaded guilty without a written

plea agreement to Count One of the Indictment before the Honorable Sean F. Cox.

(See ECF No. 18 at Pg ID 41.) Defendant admitted to having over fifty grams of

crack cocaine. (Id. at 52.)

       Prior to the plea hearing, the Government filed a notice of penalty

enhancement reflecting that Defendant would be subject to a mandatory life

sentence if found guilty on Count One due to his prior convictions. (ECF No. 16.)
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20      PageID.426    Page 2 of 9




Pursuant to the plea agreement, Defendant could withdraw his guilty plea if the

Government failed to amend that information to provide that he has no more than

one qualifying prior conviction. (ECF No. 18 at Pg ID 41.) The effect would be to

lower the mandatory minimum sentence to twenty years. (Id.)

      The Government amended the information concerning Defendant’s prior

convictions on August 1, 2008. (See ECF No. 19.) This amended information

reflects a January 8, 1997 conviction in Wayne County Circuit Court for attempted

possession with intent to deliver (“PWID”) less than 50 grams of cocaine. (Id.)

      On October 8, 2008, Judge Cox sentenced Defendant. (See ECF No. 23.)

Defendant was sentenced as a career offender under United States Sentencing

Guideline § 4B1.1 based on his criminal record, which included the attempted

PWID cocaine conviction and convictions for larceny in a building, carrying a

concealed weapon, and assault with intent to commit great bodily harm, less than

murder. His base offense level was 37. When reduced three levels for acceptance

of responsibility and combined with a criminal history category of VI, his

guideline range was 262 to 327 months’ imprisonment. Judge Cox sentenced

Defendant to a term of imprisonment of 262 months, followed by 10 years

supervised release. (See ECF No. 23.) Defendant did not file a direct appeal.

      On April 1, 2019, he filed a motion requesting a reduction of his sentence

pursuant to 18 U.S.C. § 3582(c) and the First Step Act of 2018. (ECF No. 93.)

                                         2
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20        PageID.427    Page 3 of 9




Counsel was appointed for Defendant, who filed a supplemental motion on May

14, 2019. (ECF No. 97.) The Government filed a response to the motion on June

11, 2019. (ECF No. 102.) On April 29, 2020, Defendant filed a supplemental

brief and a motion to expedite a decision on his motion indicating that he has a

history of heart and breathing issues and hypertension which places him at an

increased risk of serious illness from the novel coronavirus (COVID-19).1 (ECF

Nos. 104, 105.) The Government filed a supplemental response brief on May 8,

2020 (ECF No. 106), and Defendant filed a supplemental reply brief on May 12,

2020. (ECF No. 107.)

      The Government agrees that Defendant is eligible for consideration of a

sentence reduction under Section 404 of the First Step Act. (ECF No. 102 at Pg ID

381.) And as the Government concedes, Defendant’s mandatory minimum penalty

is lower (10 years) under the First Step Act.2 (Id. at Pg ID 386.) The Government

nevertheless asks the Court to deny Defendant’s request for a reduced sentence,

contending that the First Step Act does not permit a resentencing based on recent



1
  Defendant in fact is on the list of medically-vulnerable inmates incarcerated at the
Bureau of Prison’s Elkton facility in the civil lawsuit pending before Judge Gwin
in the Norther District of Ohio. See Notice, Wilson v. Williams, No. 4:20-cv-00794
(N.D. Ohio filed April 30, 2020), ECF No. 35-1. Wilson is a habeas action filed on
behalf of a class of Elkton inmates seeking early release due to COVID-19.
2
  Defendant’s supervised release term also has been lowered to eight (8) years. The
Government agrees that the term of Defendant’s supervised release should be
reduced. (ECF No. 102 at Pg ID 392.)
                                           3
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20         PageID.428     Page 4 of 9




changes in the guidelines. The Government cites several district court decisions

interpreting the First Step Act in this manner. (See ECF No. 389-90.) The

Government argues that Defendant’s sentence today must be determined based on

his career offender status when originally sentenced. Accordingly, the

Government maintains that Defendant’s guideline range today is what it was when

he was originally sentenced (262-327 months), which was a sentence “well above

the applicable mandatory minimum.” (Id. at Pg ID 381, 384.)

      Generally, federal courts may not modify an individual’s term of

imprisonment. 18 U.S.C. § 3582(c). Section 3582(c)(1)(B) provides an exception

to this general rule. Under this section, a court may “modify an imposed term of

imprisonment to the extent otherwise permitted by statute . . ..” Id. at

§ 3582(c)(1)(B). The First Step Act is such a statute.

      Under the First Step Act, “[a] court that imposed a sentence for a ‘covered

offense’ may … impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 … were in effect at the time the covered offense was

committed.” First Step Act § 404(b) (internal citations omitted). A “covered

offense” is “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that

was committed before August 3, 2010.” Id. § 404(a) (internal citations omitted).




                                           4
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20        PageID.429     Page 5 of 9




The First Step Act imposes a few limitations on a court’s power to reduce a

sentence. A court cannot reduce a sentence (1) if the court previously reduced

defendant’s sentence under the Fair Sentencing Act; or (2) if a defendant

previously moved under the First Step Act and a court denied the defendant’s

motion on the merits. Id. at § 404(c). Whether to reduce a sentence under the First

Step Act is within the court’s discretion. Id. (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to this section”).

      The First Step Act retroactively applies certain sentencing reform provisions

of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat 2372.

Specifically, the First Step Act retroactively applies the reduced statutory penalties

for cocaine base (“crack”) offenses in the Fair Sentencing Act to “covered

offenses” committed before August 3, 2010. The court that imposed a sentence for

a covered offense may impose a sentence as if the Fair Sentencing were in effect at

the time the covered offense was committed. However, § 404(c) of the First Step

Act makes clear that a sentencing reduction is discretionary. See Pub. L. 115-391,

§ 404(c), 132 Stat. 5194, 5222 (“Nothing in this section shall be construed to

require a court to reduce any sentence pursuant to this section.”)

      In deciding whether to exercise its discretion and reduce a sentence, courts

may consider the full range of facts set forth in 18 U.S.C. § 3553(a), including a

defendant’s applicable guideline range as well as all other pertinent information

                                          5
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20       PageID.430    Page 6 of 9




about the offender’s history and conduct. United States v. Allen, 956 F.3d 353, 357

(6th Cir. 2020). In Allen, the Sixth Circuit “emphasized the desirability of using

existing sentencing criteria in this new sentencing context.” United States v.

Foreman, -- F.3d --, 2020 WL 2204261, at *6 (6th Cir. 2020) (citing Allen, 956

F.3d at 357). “It would be anomalous, the Allen court reasoned, for Congress to

have delegated this level of discretion without some guiding principles in mind.”

Id (citing Allen, 956 F.3d at 357). The Allen court found it “likely … that

Congress intended district courts to apply, by default, existing sentencing standards

when exercising their discretion.” 956 F.3d at 357 (quoting United States v. Rose,

379 F. Supp. 3d 223, 235 (S.D.N.Y. 2019)).

      Nevertheless, Defendants eligible for relief under Section 404 of the First

Step Act are not entitled to a plenary resentencing. United States v. Alexander, 951

F.3d 706, 708 (6th Cir. 2019) (per curiam). In other words, a de novo resentencing

hearing is not required. (Id.)

      As the Government concedes, Defendant is eligible for consideration of a

sentence reduction under Section 404 of the First Step Act because he was

sentenced for a “covered offense” before August 3, 2010, and the statutory penalty

for his conviction has been reduced. The Court has not previously reduced his

sentence under the Fair Sentencing Act or denied a prior First Step Act motion as

to Defendant.

                                         6
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20        PageID.431    Page 7 of 9




      When Defendant was sentenced, he had two prior felony convictions that

were either a crime of violence or a controlled substance offense, one of which was

his attempted PWID conviction. This criminal record resulted in Defendant’s

designation as a career offender under U.S.S.G. § 4B1.1. Since that time, however,

the Sixth Circuit has held that the U.S.S.G. Manual does not include attempt

crimes as controlled substance offenses. United States v. Havis, 927 F.3d 382, 386

(2019). As a result of Havis, if the Court sentenced Defendant for the first time

today, he would no longer qualify for career offender status and his guideline range

would be 92 to 115 months, which is restricted to 120 months based on the

statutory mandatory minimum. The Court considers the existing sentencing

standards when deciding whether to reduce Defendant’s sentence.

      In accordance with § 3553(a), the Court takes into consideration the history

and characteristics of Defendant. This includes consideration of his behavior while

incarcerated. The Individualized Reentry Plan attached to Defendant’s first

supplemental brief reflects no disciplinary history for the six months prior to

January 16, 2019, that he has completed numerous educational courses and

programs, has been employed, and has completed his GED. (ECF No. 97-1.)

Clearly, Defendant has availed himself of the educational opportunities that existed

while incarcerated. According to the probation department, Defendant has been




                                          7
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20          PageID.432    Page 8 of 9




sanctioned only once during his time in custody, on April 18, 2008, for being in an

authorized area.

      Defendant is now fifty-one (51) years old. He suffers from medical

conditions sufficiently severe to place him on a list of the prisoners at the Bureau

of Prison’s Elkton facility who have medical conditions rendering them

particularly vulnerable to serious health risks if the novel coronavirus is contracted.

See Notice, Wilson v. Williams, Case No. 4:20cv794 (N.D. Ohio Apr. 30, 2020),

ECF No. 35-1 at Pg ID 530.

      Having concluded that Defendant is entitled to a reduced sentence under the

First Step Act, and after considering all of the relevant factors set forth in 18

U.S.C. § 3553(a), including the need for the sentence imposed, the Court finds that

a sentence of time served, amounting to 145 months and six days, plus a

reasonable number of days (not to exceed seven) needed by the Bureau of Prisons

to process his release, is sufficient and not longer than necessary to achieve the

goals of sentencing Defendant. The Court will impose a supervised release term of

eight years in accordance with the modified statutory penalties for his conviction.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for a reduced sentence is

GRANTED pursuant to § 404(b) of the First Step Act.




                                           8
Case 4:07-cr-20559-LVP-SDP ECF No. 108 filed 05/15/20      PageID.433     Page 9 of 9




         IT IS FURTHER ORDERED that Defendant is sentenced to time served,

amounting to 145 months and six days, and a supervised release term of eight year.

The Bureau of Prisons is authorized to delay execution of this Order for up to

seven days after its issuance to make necessary arrangements related to

Defendant’s release. The Bureau of Prisons is directed to proceed as expeditiously

as possible so as to avoid any unnecessary delay. An amended judgment will

issue.

         IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: May 15, 2020




                                         9
